EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tingting Liu on 19 May 2022.

Status of Application, Amendments and/or Claims
The amendment of 5/9/22 has been entered in full. Claims 33, 34 and 50 are amended. Claims 33, 34 and 50-53 are pending. 

Examiner’s Amendment
Following entry of the 5/9/22 amendment, amend the claims further as follows:

In claim 51, line 2, replace "an antigen" with "one or more antigens"

In claim 51, line 4, replace "the antigen" with "the one or more antigens"

In claim 52, line 1, replace "an antigen" with "one or more antigens"

In claim 52, line 3, replace "the antigen" with "the one or more antigens"

In claim 53, line 3, replace "the antigen" with "the one or more antigens"


Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (2/10/22).
The objections at page 3 to the specification are withdrawn in view of the amendments to the title of the specification.
The objections at page 3 to claims 34 and 50 are withdrawn in view of the amendments to the claims.
The rejection at pages 4-5 of claim 34 under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the amendments to the claims.
The rejection at pages 5-6 of claims 33, 34 and 50 on the basis that claim 33 contains an improper Markush grouping of alternatives, and claims 34 and 50 depend from claim 33 and encompass the same, is withdrawn in view of the amendments to the claims.
The rejection at pages 7-8 of claims 33, 34 and 50 under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al, WO 2012049662, published 4/19/12, is withdrawn in view of the amendments to the claims.

Rejoinder of Process Claims
Claims 51-53 were added in the claim amendments filed on 1/21/22, as previously acknowledged. These claims are directed to process claims depending from independent claim 33. Thus, in view of the current amendments to the claims, these process claims are directed to inventive Group XI of the restriction requirement mailed on 11/23/21, drawn to a method comprising administering a polypeptide of SEQ ID NO: 1, or a vaccine comprising said polypeptide. 
Claims 33, 34 and 50 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 51-53, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement between Groups I and XI as set forth in the Office action mailed on 11/23/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Rejoinder of Non-Elected Species
	The claims are directed to a method allowable with respect to the elected species of antigen. As such, the election of species requirement is hereby withdrawn, and the previously non-elected species of antigen are hereby rejoined and fully examined.

Comment
All rejections of claims 33, 34 and 50 set forth previously have been withdrawn as indicated above. Furthermore, claims 51-53 have been rejoined and fully examined for patentability and are likewise allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 33, 34 and 50-53  are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646